DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 11/4/2020.  

Information Disclosure Statement
The Information Disclosure Statements have been considered and placed in the record on file and is in compliance with USPTO requirements.

Drawings
The Drawings have been considered and placed in record on file and are in compliance with USPTO requirements. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al. (US 2020/0184867 A1 hereinafter Choi).

In regards to claim 12, Choi discloses a driving method of a display device comprising: 
sensing, for each of pixels of a display panel, electrical properties of the pixels to generate a sensed data (see paragraphs 0038, 0039, and 0044 and figure 1, sensing circuit 130); 
analyzing the sensed data to detect a sensing error (see paragraph 0045, the generation of a fault signal depending on the sensed data) and 
resetting a timing controller configured to control an operation timing of a display panel driver that drives the display panel, when the sensing error is detected (see paragraphs 0023, 0024, 0064, 0065, 0083, 0085, 0094, showing that if a faulty condition is detected, then the data driving circuit is stopped, and potentially restarted, which is a reset).

In regards to claim 20, as recited in claim 12, Choi further discloses further comprising: blocking a pixel driving voltage applied to the pixels when the sensing error is repeatedly detected (see figure 1 and paragraphs 0039, 0043, and 0065, the power supply 160 providing the voltages to the elements of the display device and when an error is detected the power supply is turned off).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Baek (US 2020/0175928 A1 hereinafter Baek).

In regards to claim 1, Choi discloses a display device comprising: 
a display panel including a plurality of data lines, a plurality of gate lines, and a plurality of pixel lines coupled to the data lines and the gate lines and having pixels arranged therein (see figure 1 and paragraph 0038); 
a sensing circuit configured to sense electrical properties of each of the pixels (see paragraphs 0038, 0039, and 0044 and figure 1, sensing circuit 130);
a timing controller (see figure 1 and paragraph 0043, data driving circuit 120 and data processing circuit 150 make up the timing controller) including a compensation circuit configured to modulate pixel data to be written to the pixels based on sensed data from the sensing circuit (see paragraph 0044) a sensing error processing circuit configured to analyze the sensed data to detect a sensing error (see paragraph 0045, the generation of a fault signal depending on the sensed data), and a gate control circuit configured to output a gate timing control signal (see paragraph 0043, signal GCS), and 
a gate driver configured to receive the clock from the level shifter and supplying a gate signal to the gate lines (see figure 1 and paragraphs 0039-0040, gate driver 140), 
wherein the sensing error processing circuit resets the timing controller when the sensing error is detected (see paragraphs 0023, 0024, 0064, 0065, 0083, 0085, 0094, showing that if a faulty condition is detected, then the data driving circuit is stopped, and potentially restarted, which is a reset).
	However, Choi fails to disclose a level shifter configured to receive the gate timing control signal and output a clock.
	Baek teaches a level shifter configured to receive the gate timing control signal and output a clock (see figures 1, 5, and 8, and paragraphs 0082-0088 and 0094-0099, showing that the date driver contains a level shifter providing the signals to the shift register).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Choi and include an level shifter that provides signals to the shift register as taught by Baek, thereby using known techniques that would yield a predictable result.

In regards to claim 2, as recited in claim 1, Choi further discloses wherein each of the pixels receives a pixel driving voltage, a low potential power voltage, a reference voltage, a data voltage, and the gate signal, and each of the pixels includes: a light emitting element; and a driving element configured to drive the light emitting element (see figure 2).

In regards to claim 3, as recited in claim 2, Choi further discloses wherein the sensing error processing circuit outputs a burnt signal of a specific level when the sensing error is repeatedly detected (see paragraphs 0043, 0064, 0065, 0082, 0084, the fault signal is always generated, and is the burnt signal).

In regards to claim 4, as recited in claim 3, Choi further discloses further comprising: a short circuit detection circuit configured to output the burnt signal when a short circuit in the pixel driving voltage and the low potential power voltage is sensed in the display panel (see paragraphs 0064-0065, short detection).

In regards to claim 5, as recited in claim 2, Choi further discloses wherein the gate signal includes a scan signal and a sensing signal, the pixel driving voltage is applied to a first electrode of the driving element, an anode electrode of the light emitting element is coupled to a second electrode of the driving element, and the low potential power voltage is applied to a cathode electrode of the light emitting element, and each of the pixels further includes: a first switch element configured to apply the data voltage to a gate electrode of the driving element in response to a pulse of the scan signal; a second switch element configured to couple a sensing line to which the reference voltage is applied to the second electrode of the driving element in response to a pulse of the sensing signal; and a capacitor coupled between the gate electrode of the driving element and the second electrode of the driving element (see figure 2).

In regards to claim 7, as recited in claim 2, Choi further discloses further comprising: a power supply circuit configured to output a voltage of the gate signal, a gamma reference voltage, the low potential power voltage, and an IC driving voltage for driving the timing controller; and a data driver configured to receive the pixel data from the timing controller, convert the pixel data into a gamma compensation voltage divided from the gamma reference voltage, and output the data voltage, wherein the sensing error processing circuit resets the timing controller by temporarily blocking the IC driving voltage (see figure 1 and paragraphs 0039, 0043, and 0065, the power supply 160 providing the voltages to the elements of the display device and when an error is detected the power supply is turned off).

In regards to claim 9, as recited in claim 5, Baek further discloses wherein the gate control circuit outputs first and second gate timing control signals, and the level shifter includes: a first level shifter configured to output the clock in response to the first and second gate timing control signals; and a second level shifter configured to output the clock in response to the first and second gate timing control signals; the gate driver includes: a first shift register configured to output the scan signal in response to the clock output from the first level shifter or the second level shifter; and a second shift register configured to output the sensing signal in response to the clock output from the first level shifter or the second level shifter (see figures 1, 5, and 8 and paragraphs 0082-0088 and 0094-0099, the gate driver contains two level shifters providing respectively the signals to two shift registers).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Choi and Baek in view of Zhang et al. (US 2018/0315375 A1 hereinafter Zhang).

In regards to claim 8, as recited in claim 1, the combination of Choi and Baek fail to disclose wherein the sensing error processing circuit outputs a flag signal when the sensing error is detected, and wherein the gate control circuit outputs the gate timing control signal again in response to the flag signal.
Zhang teaches wherein the sensing error processing circuit outputs a flag signal when the sensing error is detected, and wherein the gate control circuit outputs the gate timing control signal again in response to the flag signal (see paragraphs 0033 and 0038, in an abnormal status the CTRL signal is dropped to a low level, there by resetting the system, the CTRL signal is a flag).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Choi and Baek and include a flag signal as taught by Zhang, thereby using known techniques that would yield a predictable result.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Zhang.

In regards to claim 19, as recited in claim 12, Choi fails to disclose further comprising: outputting a flag signal when the sensing error is detected; and outputting again a gate timing control signal for controlling a gate driver that supplies a gate signal to gate lines of the display panel, in response to the flag signal.
Zhang teaches outputting a flag signal when the sensing error is detected; and outputting again a gate timing control signal for controlling a gate driver that supplies a gate signal to gate lines of the display panel, in response to the flag signal (see paragraphs 0033 and 0038, in an abnormal status the CTRL signal is dropped to a low level, there by resetting the system, the CTRL signal is a flag).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Choi and include a flag signal as taught by Zhang, thereby using known techniques that would yield a predictable result.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Choi and Baek in view of Hsia et al. (US 2021/0271302 A1 hereinafter Hsia).

In regards to claim 6, as recited in claim 3, the combination of Choi and Baek fails to disclose further comprising: a host system configured to transmit the pixel data to the timing controller and output the pixel driving voltage, wherein the host system blocks an output of the pixel driving voltage in response to the burnt signal.
Hsia teaches a host system configured to transmit the pixel data to the timing controller and output the pixel driving voltage, wherein the host system blocks an output of the pixel driving voltage in response to the burnt signal (see paragraphs 0010, and 0021-0023, the power provided from the host device, which corresponds to a pixel driving voltage). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Choi and Baek and include an external host that transmits pixel data as taught by Hsia thereby using known techniques that would yield a predictable result.

Allowable Subject Matter
Claims 10, 11, and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J KOHLMAN/Primary Examiner, Art Unit 2628